Name: 2001/751/EC: Commission Decision of 16 October 2001 laying down animal health conditions and veterinary certification for imports of live ratites and hatching eggs thereof from third countries including animal health measures to be applied after such importation, amending Commission Decision 95/233/EC drawing up a list of third countries from which the Member States authorise imports of live poultry and hatching eggs and amending Commission Decision 96/659/EC on protective measures in relation to Crimean Congo haemorrhagic fever (Text with EEA relevance) (notified under document number C(2001) 3074)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  cooperation policy;  health;  tariff policy;  animal product
 Date Published: 2001-10-25

 Avis juridique important|32001D07512001/751/EC: Commission Decision of 16 October 2001 laying down animal health conditions and veterinary certification for imports of live ratites and hatching eggs thereof from third countries including animal health measures to be applied after such importation, amending Commission Decision 95/233/EC drawing up a list of third countries from which the Member States authorise imports of live poultry and hatching eggs and amending Commission Decision 96/659/EC on protective measures in relation to Crimean Congo haemorrhagic fever (Text with EEA relevance) (notified under document number C(2001) 3074) Official Journal L 281 , 25/10/2001 P. 0024 - 0052Commission Decisionof 16 October 2001laying down animal health conditions and veterinary certification for imports of live ratites and hatching eggs thereof from third countries including animal health measures to be applied after such importation, amending Commission Decision 95/233/EC drawing up a list of third countries from which the Member States authorise imports of live poultry and hatching eggs and amending Commission Decision 96/659/EC on protective measures in relation to Crimean Congo haemorrhagic fever(notified under document number C(2001) 3074)(Text with EEA relevance)(2001/751/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs(1), as last amended by Decision 2000/505/EC(2), and in particular Articles 21(1), 23(1), 24(2), 26(2) and 27a thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,Whereas:(1) Commission Decision 96/482/EC(4) established animal health conditions and veterinary certificates for the importation of poultry and hatching eggs thereof from third countries, excluding ratites and hatching eggs thereof due to the biological differences between these birds and other poultry species.(2) Based on the opinion of the Scientific Veterinary Committee and on the information provided by the exporting countries concerned, import conditions for ratites and hatching eggs thereof can now be laid down.(3) Council Regulation (EEC) No 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks(5) lays down the requirements for marking of hatching eggs and its implementing Commission Regulation (EEC) No 1868/77(6) laying down detailed rules of application in particular concerning marking of hatching eggs and the requirements with respect to identification, shall apply to hatching eggs of ratites.(4) Commission Decision 96/659/EC of 22 November 1996 concerning protective measures in relation to Crimean Congo haemorrhagic fever(7), as last amended by Decision 97/183/EC(8), prohibits Member States importing ratites from Asia or Africa, unless extra guarantees are provided in relation to Crimean Congo haemorrhagic fever; with a view to ensure a consistent implementation, its requirements should be integrated into this Decision.(5) In order to avoid repetition of requirements in different legal acts, Decision 96/659/EC should be amended insofar as to exclude ratites covered by this present Decision from the scope of Decision 96/659/EC.(6) For reasons of consistency Decision 96/659/EC should also be amended with regard to ratite meat insofar as to exclude ratite meat covered by Commission Decision 2000/609/EC(9), as last amended by Decision 2000/782/EC(10).(7) According to Decision 96/659/EC, on arrival in the Community live ratites originating from countries in Asia or Africa shall be treated for ecto-parasites; according to Article 15(4)(b) of Directive 90/539/EEC, slaughter poultry must also be conveyed without delay to the slaughterhouse of destination; the health risk related to treatment and the time delay related to testing therefore prevents the import of ratites for slaughter from countries in Asia or Africa.(8) Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC(11), as last amended by Directive 95/29/EC(12), must be taken into consideration when establishing the certification conditions for live ratites from third countries.(9) A list of third countries allowed to use the certificates for imports of live ratites must be established to achieve complete harmonisation of the conditions for import of live ratites; given the guarantees provided, this list should include, inter alia, Tunisia.(10) This list must be based on the principal list of third countries from which Member States authorise imports of live poultry and hatching eggs as it is drawn up by Commission Decision 95/233/EC(13), as last amended by Decision 96/619/EC(14).(11) Tunisia is, up to now, not included in the principal list drawn up by Decision 95/233/EC; this country, however, has not given the necessary guarantees to be included in that list and Decision 95/233/EC must be amended accordingly.(12) To use the certificates for live ratites the countries or parts thereof must have given sufficient guarantees to be considered as free from avian influenza and Newcastle disease according to Commission Decision 93/342/EEC(15), as last amended by Decision 94/438/EC(16), or apply measures to control them which are at least equivalent to those laid down in Council Directive 92/66/EEC(17), as last amended by the Act of Accession of Austria, Finland and Sweden, or offer animal health guarantees, which are at least equivalent to those offered by Chapter II of Directive 90/539/EEC.(13) The countries or parts thereof appearing on the list to use the certificates for live ratites have given the necessary guarantees listed above.(14) The Czech Republic, Israel and Switzerland apply measures to control Newcastle disease, which are at least equivalent to those laid down in Directive 92/66/EEC.(15) Namibia and South Africa have given the necessary guarantees to control Newcastle disease by offering animal health guarantees at least equivalent to those offered by Chapter II of Directive 90/539/EEC so that imports of live ratites other than those for slaughter can be allowed under the conditions laid down in the corresponding certificates in this Decision, and these countries have submitted to the Commission a satisfactory, statistically based sampling plan for surveillance for Newcastle disease on holdings from which farmed ratites will be sent for export to the EC.(16) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The provisions of this Decision shall apply to imports of ratites and hatching eggs thereof as defined in paragraphs 1 and 2 of Article 2 of Directive 90/539/EEC.Article 21. Member States shall authorise imports of:(a) ratites for breeding and production, conforming to the requirements laid down in one of the model animal health certificates set out as Model A and as Model B in Annex II;(b) hatching eggs of ratites, conforming to the requirements laid down in one of the model animal health certificates set out as Model C and as Model D in Annex II;(c) day-old chicks of ratites, conforming to the requirements laid down in one of the model animal health certificates set out as Model E and as Model F in Annex II;(d) slaughter ratites, conforming to the requirements laid down in the model animal health certificates set out as Model G and as Model H in Annex II,provided that the ratites or hatching eggs come from third countries or parts thereof listed in the appropriate column of Annex I, that they meet the requirements of the corresponding health certificate set out in Annex II and are accompanied by the relevant certificate, duly completed and signed.2. Ratites for breeding and production, hatching eggs and day-old chicks of ratites must come from establishments which have been approved by the competent authority of the third country concerned according to requirements which are at least equivalent to those laid down in Annex II to Directive 90/539/EEC, where the approval of those establishments has not been suspended or withdrawn.3. Member States shall authorise the importation of:(a) live ratites only when they are identified with neck-tags and/or microchips which must include the ISO code of the country of origin; microchips must be in accordance with ISO standards;(b) hatching eggs of ratites only when they are marked with a stamp indicating the ISO code of the country and the approval number of the establishment. Furthermore after the import control the consignment must be transported directly to its final destination. Such marking shall be in conformity with the general requirements for marketing of eggs laid down in Article 6 of Regulation (EEC) No 2782/75, as last amended and its implementing Regulation (EEC) No 1868/77;(c) hatching eggs and day-old chicks of ratites, only when their packaging is marked indicating the ISO code of the country, the approval number of the establishment and when their packaging bears the information clearly visible and readable indicating that the consignment contains this specific product.Article 31. After importation, breeding or productive ratites or day-old chicks of ratites shall be kept in isolation on the holding(s) of destination either for a period of at least six weeks from the day of arrival or until the day of slaughter if they are slaughtered before the six weeks have elapsed.2. After their importation as hatching eggs, the ratites hatched from those eggs shall be kept in isolation for a period of at least three weeks from the day of hatching in the hatchery or in the holding(s) to which they have been sent after hatching.3. During the periods mentioned in paragraphs 1 and 2 as relevant and during the hatching of the eggs, the imported ratites or eggs and the ratites hatched from such eggs shall be kept separately from non-imported ones and from other poultry. Therefore, the ratites shall be kept in houses where no other ratite or other poultry flocks are present and the eggs must be hatched in separate incubators and hatchers.4. By way of derogation from paragraph 3, Member States may authorise imported ratites or eggs to be added to ratites or other poultry or eggs respectively which are already present in the housing or incubator/hatcher. In that event, the periods specified in paragraphs 1 and 2 as relevant start from the introduction of the last imported bird or egg respectively and none of the birds shall leave the housing before the end of this period.5. If the ratites come from countries in Asia or Africa on arrival in the Community they shall be treated to ensure that all ecto-parasites on them are destroyed. Fourteen days following the treatment each and every ratite shall be subjected to the competitive ELISA test for antibodies to Crimean Congo haemorrhagic fever. Each ratite giving a positive result to the test shall be destroyed. Every contact bird shall be retested by ELISA 21 days after the original sampling and if any of those birds give a positive result the whole contact group shall be destroyed.6. If the ratites or hatching eggs from which chicks are hatched originate from a country considered infected with Newcastle disease,(a) the isolation facilities referred to in paragraphs 1 and 2 as relevant must be checked and agreed by the competent authority before the isolation period begins;(b) during the time periods referred to in paragraph 1 and 2 as relevant, a virus isolation test for Newcastle disease shall be carried out from either cloacal swabs or faeces samples from each bird;(c) if the ratites are destined for a Member State or region from which the status has been established in accordance with Article 12(2) of Directive 90/539/EEC, in addition to the virus isolation test a serological test shall be carried out on each bird;(d) negative results of the test must be available before any bird is released from isolation.7. The ratites must undergo a clinical examination by an official veterinarian and where necessary samples must be taken to monitor their state of health, at least at the end of the periods specified in paragraphs 1 and 2 as relevant.8. The periods mentioned in paragraph 1 and 2 as relevant shall be extended in the case of suspicion of avian influenza, Newcastle disease or Crimean Congo haemorrhagic fever until the suspicion has been ruled out.Article 4If the ratites, the hatching eggs and day old chicks and/or their flocks of origin are to be submitted to testing according to the requirements of the certificates laid down in Annex II, the sampling for testing and the testing itself must be executed according to the protocols laid down in Decision 92/340/EEC, if applicable.Article 5Article 1 of Decision 96/659/EC is replaced by the following Article: "Article 1The Member States shall prohibit the importation of live ratites other than those covered by Decision 2001/751/EC from countries in Africa and Asia and the importation of ratite meat other than that covered by Decision 2000/609/EC from countries in Africa and Asia."Article 6In Annex I and in Annex II of Decision 95/233/EC the following new line is inserted in accordance with the alphabetic order of the ISO code: ">TABLE>"Article 7This Decision shall apply for consignments certified as from 1 January 2002.Article 8This Decision is addressed to all Member States.Done at Brussels, 16 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 201, 9.8.2000, p. 8.(3) OJ L 268, 24.9.1991, p. 56.(4) OJ L 196, 7.8.1996, p. 13.(5) OJ L 282, 1.11.1975, p. 100.(6) OJ L 209, 17.8.1977, p. 1.(7) OJ L 302, 26.11.1996, p. 27.(8) OJ L 76, 18.3.1997, p. 32.(9) OJ L 258, 12.10.2000, p. 49.(10) OJ L 309, 9.12.2000, p. 37.(11) OJ L 340, 11.12.1991, p. 17.(12) OJ L 148, 30.6.1995, p. 52.(13) OJ L 156, 7.7.1995, p. 76.(14) OJ L 276, 29.10.1996, p. 18.(15) OJ L 137, 8.6.1993, p. 24.(16) OJ L 181, 15.7.1994, p. 35.(17) OJ L 260, 5.9.1992, p. 1.ANNEX IList of third countries or parts of third countries which are allowed to export live ratites or hatching eggs thereof to the European Union>TABLE>ANNEX II>PIC FILE= "L_2001281EN.002902.TIF">>PIC FILE= "L_2001281EN.003001.TIF">>PIC FILE= "L_2001281EN.003101.TIF">>PIC FILE= "L_2001281EN.003201.TIF">>PIC FILE= "L_2001281EN.003301.TIF">>PIC FILE= "L_2001281EN.003401.TIF">>PIC FILE= "L_2001281EN.003501.TIF">>PIC FILE= "L_2001281EN.003601.TIF">>PIC FILE= "L_2001281EN.003701.TIF">>PIC FILE= "L_2001281EN.003801.TIF">>PIC FILE= "L_2001281EN.003901.TIF">>PIC FILE= "L_2001281EN.004001.TIF">>PIC FILE= "L_2001281EN.004101.TIF">>PIC FILE= "L_2001281EN.004201.TIF">>PIC FILE= "L_2001281EN.004301.TIF">>PIC FILE= "L_2001281EN.004401.TIF">>PIC FILE= "L_2001281EN.004501.TIF">>PIC FILE= "L_2001281EN.004601.TIF">>PIC FILE= "L_2001281EN.004701.TIF">>PIC FILE= "L_2001281EN.004801.TIF">>PIC FILE= "L_2001281EN.004901.TIF">>PIC FILE= "L_2001281EN.005001.TIF">>PIC FILE= "L_2001281EN.005101.TIF">>PIC FILE= "L_2001281EN.005201.TIF">